      Case 2:20-cv-02099-TLN-AC Document 22 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GAVIN MEHL,                                        No. 2:20-cv-2099 TLN AC PS
12                       Plaintiff,
13            v.                                         ORDER
14    ZIP CAPITAL GROUP, LLC,
15                       Defendant.
16

17

18          On April 6, 2021, the court ordered plaintiff and defendant to meet and confer and submit

19   a joint status report by April 14, 2021 so that this case could be scheduled. ECF No. 20. The

20   parties have not submitted a joint statement. Neither plaintiff nor defendant has filed any

21   document indicating an attempt to meet and confer as ordered.

22          Good cause appearing, IT IS HEREBY ORDERED that the parties shall show cause, in

23   writing, within 10 days, why the failure to submit a joint statement or give notice to the court of

24   the inability to obtain a joint statement should not result in a recommendation that this case be

25   dismissed for failure to prosecute. The filing of a joint statement or notice of a party’s refusal to

26   ////

27   ////

28   ///
                                                        1
     Case 2:20-cv-02099-TLN-AC Document 22 Filed 04/16/21 Page 2 of 2


 1   meet and confer within this timeframe will serve as cause and will discharge this order. If there is
 2   no response, the court will recommend dismissal of this case pursuant to Local Civil Rule 110.
 3   DATED: April 15, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
